Case 1:18-cv-03098-RM-NRN Document 69 Filed 06/03/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-CV-03098-NRN

   SONDRA BEATTIE and FRANCIS HOUSTON, JR.,
   individually and on behalf of all other similarly situated
   individuals,

                           Plaintiffs,

   v.

   TTEC HEALTHCARE SOLUTIONS, INC. and
   TTEC HOLDINGS, INC.,

                          Defendants.
  _____________________________________________________________________________


                     PLAINTIFFS’ 26TH NOTICE OF FILING CONSENT
                            TO JOIN COLLECTIVE ACTION


         NOW COME Plaintiffs, by and through the undersigned counsel, and hereby notifies the

  Court of the filing of the Consent to Join Collective Action attached hereto as an Exhibit.

  Dated: June 3, 2019                          Respectfully Submitted,

                                               /s/ Matthew L. Turner
                                               Matthew L. Turner
                                               Kevin J. Stoops
                                               Rod M. Johnston
                                               SOMMERS SCHWARTZ, P.C.
                                               One Towne Square, 17th Floor
                                               Southfield, Michigan 48076
                                               (248) 355-0300
                                               mturner@sommerspc.com
                                               kstoops@sommerspc.com
                                               rjohnston@sommerspc.com

                                               Attorneys for Plaintiffs and the Putative
                                               Collective/Class Members




                                                   1
Case 1:18-cv-03098-RM-NRN Document 69 Filed 06/03/19 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I certify that on June 3, 2019, I electronically filed the forgoing document with the Clerk
  of the Court using the ECF system, which will send notification of such filing to all counsel of
  record.


                                               /s/ Janice Koehler
                                               jkoehler@sommerspc.com




                                                  2
